DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide (US 2019/0009818).
Regarding claim 1, Ide discloses a vehicle comprising:
	a steering angle sensor 14; and
	a controller 10 configured to be electrically connected to the steering angle sensor (figure 1),
	wherein the controller is configured to:
		identify a change amount in a steering angular speed of the vehicle according to an output of the steering angle sensor (paragraph 57), and
		identify careless driving of a driver of the vehicle (p. 66)  according to a first maximum change amount (predetermined first steering angle speed guard value) in which the steering angular speed changes in a first direction and a second maximum change amount (second steering angle speed guard value) in which the steering angular speed changes in a second direction (p. 57, p. 103, p. 104).
Regarding claim 2, Ide discloses wherein the output of the steering angle sensor includes a steering angle of the vehicle (p. 57), and wherein the controller 10 is configured to identify whether the steering angle of the vehicle is included in a first threshold range for a predetermined threshold time or more than the predetermined threshold time according to the output of the steering angle sensor while the vehicle is driving (p. 34, 37, figure 4).
Regarding claim 8, Ide discloses an output device 81, 82 controlled by the controller 10 to output information for warning the driver's attention when the controller identifies the careless driving of the driver (p. 66).

Regarding claim 9, Ide discloses a method of controlling a vehicle, the method including:
	identifying, by a controller 10, a change amount in a steering angular speed of the vehicle (paragraph 57); and
	identifying, by the controller 10, careless driving of a driver of the vehicle (p. 66) according to a first maximum change amount (predetermined first steering angle speed guard value) in which the steering angular speed changes in a first direction and a second maximum change amount (second steering angle speed guard value) in which the steering angular speed changes in a second direction (p. 57, p. 103, p. 104).
Regarding claim 10, Ide discloses identifying, by the controller 10, whether a steering angle of the vehicle is included in a first threshold range for a predetermined threshold time or more while the vehicle is driving (p. 34, 37), wherein the identifying of the change amount in the steering angular speed of the vehicle (p. 57) includes: performing the identifying of the change amount after the steering angle of the vehicle is included in the first threshold range for the predetermined threshold time or more (p. 34, 37, figure 4).
Regarding claim 16, as far as definite, Ide discloses outputting information for warning the driver's attention, by an output device 81, 82, controlled by the controller 10 when the controller identifies the careless driving of the driver (p. 66, figure 1).
Regarding claim 17, as far as definite, Ide discloses a non-transitory computer readable storage medium on which a program for performing the controller 10 being recorded (p. 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Pipe (US 2021/0049908).
Regarding claims 3 and 11, Ide discloses all of the claimed subject matter as set forth above in the rejection of claim 2, but does not disclose after the steering angle of the vehicle is included in the first threshold range for the predetermined threshold time or more than the predetermined threshold time, the controller being configured to identify that a driving of the vehicle by the driver is the careless driving according to the first maximum change amount of the steering angular speed of the vehicle exceeding a first threshold value depending on a current speed of the vehicle. Pipe teaches the use of a controller 110 being configured to identify that a driving of a vehicle by a driver is a careless driving according to a first maximum change amount of a steering angular speed of the vehicle exceeding a first threshold value depending on a current speed of the vehicle (p. 62, 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller being configured to identify that a driving of the vehicle by the driver is the careless driving according to the first maximum change amount of the steering angular speed of the vehicle exceeding a first threshold value depending on a current speed of the vehicle after the steering angle of the vehicle is included in the first threshold range for the predetermined threshold time or more than the predetermined threshold time to the vehicle of Ide as taught by Pipe for the purpose of effectively identifying careless driving of a driver of the vehicle. 

Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okuda, Ezoe, Oe, and Higashitani disclose driver alerting systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 30, 2022